Title: To George Washington from Robert Stewart, 29 December 1758
From: Stewart, Robert
To: Washington, George



Dear Sir
Fort Loudoun, Decembr 29th 1758

Your affectionate and obliging Letter of the 18th Inst. I with infinite pleasure received the very genteel manner in which those fresh marks of your disinterested Friendship are therein given at once Demonstrate your refin’d Sentiments of that Celestial virtue so rarely found genuine in this world and your steady perseverence in the prosecution of it—If I know anything of myself I think no distance of time or place can ever diminish that gratitude with which my heart overflows for the particular manner in which you have long been pleas’d to take notice of me.
About 9 days ago Lt Colo. Stephens arrived here. I immediatly waited on him, shew’d him your Orders and offer’d to give them up to him as Commanding Officer but he before several Officers said that as he understood that the assembly had voted away the Lt Colo. he would no further be concern’d with the Command, only to Sign the Discharges of the Drafts upon which I retain’d the Command till yesterday he without giving

me the least notice, order’d the Adjutant to make him a Return of the Regiment, and that Jenkins might be got ready to go to Williamsbg—as I knew him, was at no loss to account for this extraordinary Behaviour, and plainly saw his Intentions by Signing the Discharges and Transmitting the Returns was to make it appear to the Governor and you that he Commanded while I did the Duty, therefore I desir’d he would either take the Sole Command or no part of it, the former he made choice off, as his being reduc’d was not given out in Orders, and I suppose till then he will be entitled to his Pay—should be vastly glad to know from you what is done in that affair and whether he is an officer in your Regiment or not? or if he is what his Rank is?
The Inclos’d came here 2 days ago and as I knew the hand & that it could contain nothing relative to your private affairs I thought it better to open it and see if it was necessary to send an Express with it—if I have done amiss I beg you’ll forgive me—my being formerly accustom’d to it in similar cases could alone have induc’d me to use that freedom on this occasion—no Letter came along with it except the Inclosd for Docr Hay; one of the Expresses that went from here proceeded no further than Reas Town where he found the Inclos’d Letters & forwarded those he had for the General by an Express he there met with, going to Loyalhann.
It’s whisper’d here that Lt C. Stephens has receiv’d a Letter from one of the Council intimating the Governor’s intention of giving him the Regt whenever you Resign—I need not tell you how alarming this is to the Corps but as I did not till Just now know of this oppy I’m oblig’d to write you in a great hurry but as an Express will set out in a few days with an address from the Officers to you will write you more at leisure—The fear of losing you has struck a general Grief & Dejection in both officers and Soldiers the men have already begun to Desert—no doubt Colo. Stephens has sent you an accot of the Situation of affairs here—I take the Liberty of sending the Inclosd advertisemints to be Publish’d and begs leave to Subscribe myself with the highest Esteem & most perfect Regard My Dear Colo. Your most Affecte & Most Obliged humble Servt

Robert Stewart

